Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Law et al. (US 2017/0345290, hereinafter "Law") .

Regarding claim 1, Law discloses a desktop apparatus (Fig. 1, 106), comprising: 
an occupancy sensor (Fig. 2, 213, Fig 1, 106), wherein the occupancy sensor operates to sense occupancy proximate to the desktop apparatus ([0039]); 
a charging interface (Fig. 2, 204, [0036]); 
a controller (Fig. 2, 201), wherein the controller operates to determine occupancy of a desktop based on the sensed occupation ([0057]), and wherein the controller operates to communicate the determined occupancy to an upstream network (Fig. 2, 204); and 
a structure ([0030], Fig. 1, 106), wherein the occupancy sensor, the charging interface, and an interface to the upstream network are disposed within the structure as a single unit ([0034]), wherein the structure is adapted to be placed on or affixed to the desktop (Fig. 1, 106, a docking station).  

Regarding claim 2, Law discloses the apparatus of claim 1, wherein the occupancy sensor comprises at least one of a PIR (passive infrared sensor) or an ambient light sensor (Fig. 2, 213).  

Regarding claim 3, Law discloses the apparatus of claim 1, wherein the occupancy sensor comprises an RF (radio frequency) receiver (Fig.2, 202), and occupancy is determined by successful communication between the RF receiver and a mobile device of an occupant ([0054]).  

Regarding claim 4, Law discloses the apparatus of claim 1, further comprising at least one of (a) a temperature sensor (Fig. 2, 208) or (b) a wired or wireless network interface for interfacing the apparatus to the upstream network (Fig. 1, 106 wired to 103 and 103 wireless to 102).  

Regarding claim 5, Law discloses the apparatus of claim 1, wherein the charging interface comprises a cradle adapted to receive and electrically charge a mobile device (Fig. 1, 103).  

Regarding claim 6, Law discloses the apparatus of claim 1, wherein controller operates to communicate with the upstream network through a building fixture, another desktop apparatus, or a wireless access point ([0004]: cloud or central server).  

Regarding claim 7, Law discloses the apparatus of claim 1, wherein: the controller is further operative to communicate with a building fixture; the building fixture comprises a plurality of sensors, and the building fixture is further operative to sense motion; and the building fixture is further operative to provide environmental control based on sensed occupancy of the apparatus or the sensed motion of the building fixture ([0034]: FIG. 2, a block diagram 200 depicting components of the docking station 106 is illustrated. As shown, the docking station 106 may comprise a Microcontroller Unit (MCU) 201, wherein the MCU 201 further comprises a processor 201-1 and a memory 201-2. The docking station 106 may further comprise a Radio Frequency (RF) module 203, a DC power source 207, Infrared transmitters (104a, 104b), an Infrared Receiver 108, a connecting interface 204, an indicator 205 and a plurality of input sensors. The plurality of sensors may include a temperature sensor 208, a humidity sensor 209, a vibration sensor 210, a light sensor 211, a motion sensor 212, a passive infrared sensor (PIR) sensor 213, and a sound sensor 214 In one embodiment, the connecting interface 204 may enable connection of the docking station 106 with the second communication device 103.).  

Regarding claim 8, Law discloses the apparatus of claim 1, wherein the desktop apparatus, a plurality of building fixtures, and a plurality of other desktop apparatuses form a wireless network, and wherein the plurality of building fixtures communicate sensed information and the plurality of other desktop apparatuses also communicate a sensed occupancy to the upstream network ([0039: FIG. 2, the processor 201-1 may receive an input in form of humidity readings from the humidity sensor 209 and further transmit the humidity readings to the first communication device 101 via the second communication device 103. In yet another embodiment, the processor 201-1 may receive inputs from the PR sensor 213 and the motion sensor 212 to detect motion of a moving object, particularly the motion of the user. In yet another embodiment, the processor 201-1 may receive an input from the light sensor 211 to validate adequate light outside and accordingly trigger a signal for switching on the lights. In yet another embodiment, the processor 201-1 may receive an input from the sound sensor 214 to detect a sound signal. The processor 201-1 may process the sound signal information and take an appropriate action accordingly. In still another embodiment, processor 201-1 may receive an input from the vibration sensor 214 to sense vibrations and take an appropriate action accordingly.). 

Regarding claim 9, Law discloses the apparatus of claim 8, wherein the upstream network operates to identify users that occupy one or more desktops associated with at least one of the desktop apparatus or the other desktop apparatuses ([0045]: FIG. 4, the flow diagram 400 illustrates steps involved in the implemented for docking station connection and setup, in accordance with an embodiment of the present application. At step 401, the second communication device 103 may be physically connected to the docking station 106. At step 402, the docking station 106 is triggered to be switched on and the application implemented on the second communication device 103 may be activated thereby automatically activating the system. In one embodiment, the second communication device 103 may wait to receive new control from the users. In one embodiment, the second communication device 103 may wait to receive new control signal from the first communication device 101. In another embodiment, the second communication device 103 may wait to receive new control signal from the user directly. At step 403, the second communication device 103 may receive one or more input control from the Users. In one embodiment, the second communication device 103 may receive one or more input control signal from the first communication device 101. In another embodiment, the second communication device 103 may receive one or more input control signal from the user directly. Based upon the receipt of the one or more input control signals, the sensors of the docking station 106 may be activated. In one embodiment, each of the plurality of sensors may provide additional data input. At step 404, user may select a communication channel for control and notification. In one embodiment, the communication channel may be selected from a group comprising short-message services (SMS), GPRS/3G/4G, Wi-Fi, Z-Wave, ZigBee, Bluetooth and Bluetooth Low Energy (BLE).). 

Regarding claim 10, Law discloses the apparatus of claim 9, wherein the upstream network operates to communicate with at least one of the identified users through a mobile device of the at least one identified user ([0032]: the first communication device 101 may provide user login and credential control management through network 102 to the user for registration with the system 100. In one exemplary embodiment, the user of the first communication device 101 may transmit input control signal or instructions to the second communication device 103 via the first communication device 101. In one embodiment, the second communication device 103 may be capable of receiving one or more input control signals from the first communication device 101. In one embodiment, the second communication device 103 may provide internet connection gateway.). 

Regarding claim 11, Law discloses the apparatus of claim 10, wherein the upstream network operates to direct the at least one identified user to one or more specific desktops ([0032]: credential control management through network 102 to the user for registration with the system 100. In one exemplary embodiment, the user of the first communication device 101).  

Regarding claim 12, Law discloses the apparatus of claim 10, wherein the upstream network operates to direct the at least one identified user to one or more specific desktops based on an identified group that the at least one identified user is determined to be associated with ([0030], [0045]:  At step 402, the docking station 106 is triggered to be switched on and the application implemented on the second communication device 103 may be activated thereby automatically activating the system. In one embodiment, the second communication device 103 may wait to receive new control from the users. In one embodiment, the second communication device 103 may wait to receive new control signal from the first communication device 101. In another embodiment, the second communication device 103 may wait to receive new control signal from the user directly. At step 403, the second communication device 103 may receive one or more input control from the Users. It will be understood that the first communication device 101 and the second communication device 103 may be accessed by multiple users through applications residing on the first communication device 101.).


Regarding claim 13, Law discloses the apparatus of claim 10, wherein the upstream network operates to direct the at least one identified user to one or more specific desktops based on past tracked behavior of the at least one identified user ([0030], [0045]:  At step 402, the docking station 106 is triggered to be switched on and the application implemented on the second communication device 103 may be activated thereby automatically activating the system. In one embodiment, the second communication device 103 may wait to receive new control from the users. In one embodiment, the second communication device 103 may wait to receive new control signal from the first communication device 101. In another embodiment, the second communication device 103 may wait to receive new control signal from the user directly. At step 403, the second communication device 103 may receive one or more input control from the Users. It will be understood that the first communication device 101 and the second communication device 103 may be accessed by multiple users through applications residing on the first communication device 101.; [0048]: FIG. 7, a flow diagram 700 depicting steps implemented for retrieval the Infrared codes from a cloud server through the second communication device to update the docking station's processor is illustrated, in accordance with an embodiment of the present application. At step 701, user may update the type of infrared codes for controlling consumer electronics appliance by searching the brand, model, geographical region through the user interface of either of the communication devices (i.e. the first communication device 101 or the second communication device 103). At step 702, the second communication device, communicates with the preconfigured database stored on the cloud server 107 to obtain recently updated and appropriate IR codes and store the IT codes locally for operation.). 

Regarding claim 14, Law discloses the apparatus of claim 10, wherein the upstream network operates to control power associated with one or more specific desktops, or lighting associated with one or more specific desktops based on how the upstream network determined how to direct the at least one identified user to one or more specific desktops ([0030], [0045]:  At step 402, the docking station 106 is triggered to be switched on and the application implemented on the second communication device 103 may be activated thereby automatically activating the system. In one embodiment, the second communication device 103 may wait to receive new control from the users. In one embodiment, the second communication device 103 may wait to receive new control signal from the first communication device 101. In another embodiment, the second communication device 103 may wait to receive new control signal from the user directly. At step 403, the second communication device 103 may receive one or more input control from the Users. It will be understood that the first communication device 101 and the second communication device 103 may be accessed by multiple users through applications residing on the first communication device 101.).
  

Regarding claim 15, Law discloses the apparatus of claim 8, wherein the upstream network operates to confirm occupancy sensed by the desktop apparatus based on sensed motion of one or more of the plurality of building fixtures ([0039: the processor 201-1 may receive inputs from the PR sensor 213 and the motion sensor 212 to detect motion of a moving object, particularly the motion of the user.). 

Regarding claim 16, Law discloses a method, comprising: sensing, by an occupancy sensor of a desktop apparatus, occupancy of a desktop associated with the desktop apparatus; receiving, by the desktop apparatus, a mobile device at a charging interface of the desktop apparatus; and communicating, by a controller of the desktop apparatus, the determined occupancy to an upstream network, wherein the occupancy sensor, the charging interface, and an interface to the upstream network are disposed within the structure as a single unit, and wherein the structure is adapted to be affixed to the desktop ([0041] At step 302, the processor 201-1 of the docking station 106 may demodulate the one or more input control signals received by the second communication device 101. In one embodiment, the infrared receiver 108 may be configured to receive one or more input control signals from the second communication device 103. In one embodiment, the processor 201-1 may receive one or more input control signals from the infrared receiver 108. The processor 201-1 may be configured to perform analysis of the one or more input control signals received; [0059]: At step 1701, the second communication device 103 may connect to the BLE device, BLE thermostat, BLE extender or BLE peripheral using BLE communication protocol. At step 1702, the user may add BLE devices in the room. In one exemplary embodiment, the second communication device may use the mobile application installed in the device to connect the BLE devices, then second communication device may store the Rooms profile (e.g. Bedroom 1, Living Room) of where the BLE devices is located; [0045]: the second communication device 103 may receive one or more input control signal from the user directly. Based upon the receipt of the one or more input control signals, the sensors of the docking station 106 may be activated. In one embodiment, each of the plurality of sensors may provide additional data input.). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
6/15/2022